Citation Nr: 1204337	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  12-00 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure and as secondary to service-connected generalized anxiety disorder. 

2.  Entitlement to service connection for pleural plaques, to include as due to asbestos exposure.



(The following issues are addressed in a separate decision: (1) entitlement to payment or reimbursement of unauthorized medical expenses incurred in conjunction with private treatment at Northeast Cardiology Associates on May 25, 2010, and (2) entitlement to payment or reimbursement of unauthorized medical expenses incurred in conjunction with private treatment at Eastern Maine Medical Center on June 4, 2010).    



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to December 1967 and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the RO issued rating decisions dated in June 2009 and September 2009 denying the issues of whether new and material evidence has been submitted to reopen a claim for service connection for COPD and entitlement to service connection for pleural plaques.  The Veteran's representative then submitted a September 2009 statement expressing dissatisfaction with the denial of those claims.  To date, however, the RO has not issued a statement of the case (SOC) in response to the Veteran's notice of disagreement (NOD). 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD. 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  An appellant must file a NOD with a determination by the RO within one year from the date that the mailed notice of the determination. 38 C.F.R. § 20.302(a).  

In the present case, the September 2009 letter constitutes a timely NOD as to the issues of whether new and material evidence has been submitted to reopen a claim for service connection for COPD and entitlement to service connection for pleural plaques. 38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201 was not an onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim). 
Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case addressing the issues of whether new and material evidence has been submitted to reopen a claim for service connection for COPD and entitlement to service connection for pleural plaques.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



